Citation Nr: 1641095	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  12-26 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a temporary total rating based on left knee surgery necessitating convalescence under 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. Layton, Counsel

INTRODUCTION

The Veteran had active service from September 1979 to August 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Boise, Idaho Department of Veterans Affairs Regional Office (RO).  In July 2014, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In February 2015, the Board remanded this matter for additional development.  Also at that time, the Board granted service connection for a left shoulder disability.  As that is a full grant of the benefit sought with regard to that issue, it is no longer on appeal.

The Board notes that on remand, additional treatment records were obtained and associated with the record.  Additionally, a new VA examination was conducted, and the claim was readjudicated.  Therefore, the Board finds that there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).


FINDING OF FACT

Service connection is not in effect for left knee osteoarthritis.


CONCLUSION OF LAW

The criteria for a temporary total rating based on convalescence necessitated by treatment for left knee osteoarthritis have not been met. 38 U.S.C.A. §§ 1155; 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in January 2011 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA health records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, VA must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran was provided with a VA examination most recently in March 2015.  The examiner reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the March 2015 VA examination report is adequate for the purpose of making a decision concerning the claim.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.


Temporary Total Disability Rating

A total disability rating of 100 percent will be assigned if treatment of a service-connected disability resulted in surgery necessitating:  (1) at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a)(1), (2), (3) (2015).  Extensions of one, two or three months beyond the initial three months may be granted; extensions of one or more months up to six months beyond the initial six months period may be granted upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b)(1) (2015).

The Veteran contends that he is entitled to an award of temporary total disability benefits based on left knee surgery necessitating convalescence under 38 C.F.R. § 4.30 (2015).  According to the private medical evidence, that the Veteran underwent total knee replacement surgery of the left knee in January 2011 as a result of severe osteoarthritis.  

Prior to that total knee replacement, the Veteran was service-connected for status post meniscectomy of the left knee.  The Veteran asserts that left knee osteoarthritis is a part of the service-connected status post meniscectomy of the left knee.

In support of his assertions, the Veteran has submitted an August 2007 treatment record from J.R.P., M.D., which recounts an in-service left knee injury.  Dr. P. recorded the Veteran's report that his knee injury resulted in a tear that was corrected in the late 1980s.  Dr. P. stated that the injury had progressed into degenerative changes.  Dr. P. commented that the Veteran was fairly young, and his military medical file was destroyed in the St. Louis fire.

The Board notes that a fire at the National Personnel Records Center (NPRC) destroyed many service medical records.  However, that fire occurred in 1973.  The Veteran entered the service in 1979.  Therefore, his service medical records could not have been destroyed in the 1973 fire.  For that reason, the Board finds Dr. P. to be a less credible source, and his opinion is given less probative value.

In March 2011, a VA examiner opined that the Veteran's osteoarthritis was not caused by or related to the service-connected left knee disability and that the Veteran's left knee osteoarthritis was more likely related to his history of being overweight.  However, the examiner noted that the Veteran's early meniscus operation was known to significantly increase wear patterns in the knees, causing degeneration before its time.  The Board previously found that opinion to be contradictory and remanded the claim for a new examination and opinion.  

At a March 2015 VA examination, the examiner opined that the osteoarthritis of the Veteran's left knee which led to the total knee replacement was not caused by the service-connected residuals of partial excision of the anterior horn of the medial meniscus.  The examiner explained that the prior meniscal surgery occurred in 1989, and multiple evaluations after that surgery showed that the remaining medial meniscus was in good condition without evidence of significant medial or lateral joint space loss.  The examiner noted that radiographs as late as November 2008 did not show significant joint space loss.  The examiner commented that a left knee arthroscopy from May 2008 showed a healthy-appearing medial meniscus without evidence of loss of articular surface involving the medial tibiofemoral joint.  Although the May 2008 arthroscopy showed degeneration in the lateral meniscus and patellofemoral articulation, the examiner stated that those findings could not be attributed to the partial medial menisectomy for which the Veteran was service-connected.  The examiner noted that the Veteran had a subsequent acute left knee injury which was less likely than not attributable to the residuals of the partial medial meniscectomy which resulted in significant injury to the lateral components of the left knee.  The examiner opined that those disruptions would be expected to result in instability and acceleration of degenerative change in the joint.  Radiographically, the Veteran had marked progression of the lateral tibiofemoral degenerative disease after the acute injury.

The examiner further opined that the service-connected residuals of the partial medial meniscectomy could not be said to be the primary causation of the disease and intractable pain that led to the Veteran's total knee arthroplasty.  The examiner acknowledged that partial meniscectomy may result in acceleration of degeneration of the associated tibiofemoral joint, but he found no evidence that this occurred in the Veteran.  The examiner found that the objective evidence of record argued against any such conclusion, because of the normal appearance of the medial tibiofemoral joint on direct visualization by arthroscopy in May 2008 and plain radiographs from November 2008.  The examiner stated that any significant joint derangement attributable to the results of partial medial meniscectomy would have been expected to result in significant findings on direct visualization in May 2008.  The absence of those findings on direct visualisation indicated that the original procedure had minimal if any contribution to the subsequent disease that led to the total knee replacement.  

The examiner also acknowledged that the May 2008 arthroscopy showed patellofemoral disease and lateral tibiofemoral compartment disease, but felt that those were not attributable to the service-connected residuals of partial medial meniscectomy.  The examiner opined that those degenerative changes occurred independent of the service-connected partial medial meniscectomy.  Finally, the examiner noted that obesity is a well-established major contributor to the development of degenerative joint disease of weightbearing joints, and the Veteran struggled with obesity for many years.  The examiner stated that the combination of obesity and a traumatic injury to the joint in 2008 were the primary causes of the Veteran's total knee replacement.  The examiner further opined that the Veteran's left knee osteoarthritis was not aggravated by the service-connected residuals of a partial medial meniscectomy.  The examiner found that there was no evidence that the partial medial meniscectomy of 1989 contributed in any substantial way to the osteoarthritis that led to the knee replacement.

The Board finds the opinion of the March 2015 to be highly probative because it was definitive, based upon a complete review of the Veteran's entire claims, and supported by detailed rationale.  The VA examiner specifically identified and discussed the Veteran's service-connected disability.  The examiner analyzed the service medical records and documented post-service medical treatment records.  Additionally, the examiner also referenced the Veteran's contentions and addressed other possible etiologies.  Accordingly, the March 2015 VA opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion,  Hayes v. Brown, 5 Vet. App. 60 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence); Wood v. Derwinski, 1 Vet. App. 190 (1992); Guerrieri v. Brown, 4 Vet. App. 467 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

In addition to the medical evidence, the Board has considered the Veteran's contention that his total left knee replacement was due to the service-connected status post meniscectomy left knee.  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions, such as concerning a form of cancer.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Here, the presence of multiple diagnoses and complicated history relating to the Veteran's left knee has resulted in a complex medical question.  As the Veteran has not had the medical training to competently opine on that complex medical question, his contentions are outweighed by the medical evidence of record, specifically the opinion of the March 2015 VA examiner.

The assignment of a temporary total rating requires that the Veteran be service-connected for the disability for which the temporary total rating is sought.  A temporary total rating cannot, as a matter of law, be granted for a disability for which service connection has not been granted.  The Board finds that the osteoarthritis which resulted in the Veteran's left knee replacement is not a service-connected disability.  Service-connection is in effect for status post meniscectomy of the left knee, and the most persuasive evidence of record shows that the Veteran's left knee osteoarthritis, that necessitated the knee surgery, is not related to the service-connected status post meniscectomy of left knee or service.  The Board finds that the preponderance of the competent evidence is against a finding that left knee osteoarthritis is related to service, was caused by a service-connected disability, or was aggravated by a service-connected disability.  Therefore, the osteoarthritis of the left knee is not a service-connected disability.

In a case where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As a temporary total rating cannot, by law, be granted for a disability for which service connection has not been granted, this claim must be denied. 


ORDER

Entitlement to a temporary total rating based on left knee surgery necessitating convalescence under 38 C.F.R. § 4.30 is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


